Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. US 7,381,443 (hereinafter “Konno”) in view of Robinson et al. US 9,324,012 (hereinafter “Robinson”)
Regarding claim 1, Konno discloses a method (see col. 1 lines 8-14),

    PNG
    media_image1.png
    139
    436
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    762
    835
    media_image2.png
    Greyscale
 comprising: identifying at least one object in an image using an artificial intelligence engine (col. 16 lines 36-40, image processing apparatus is interpreted as the artificial intelligence engine, col. 17 lines 31-41, the setup section 86 [part of the image processing apparatus 44, see figure 7] performs area extraction of an image to extract objects forming the image and generates positional information on each object [read as identifying objects])

    PNG
    media_image3.png
    187
    534
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    253
    538
    media_image4.png
    Greyscale


; generating a sub image for the at least one object (see col. 17 lines 31-41 copied above, area extraction is read as generating the sub image); processing the image and the sub image to convert into image information and associated position information for the sub image in relation to the image for textured printing (col. 17 lines 31-41, copied above) the positional information of the sub-areas and the material information for the sub-areas are used to generate formation of the transparent coat layer which applies texture to the image).

Robinson discloses a clear texturing printer similar to Konno. 

    PNG
    media_image5.png
    85
    453
    media_image5.png
    Greyscale

Specifically as seen in figure 1, Robinson discloses a memory 14 to store printer information.

    PNG
    media_image6.png
    997
    775
    media_image6.png
    Greyscale
 

Before the effective filing date of the invention it would have been obvious to store the position and image information of Konno in a memory, not only to allow the printing which is the whole purpose of the invention to proceed, but also to be able to recover the data at a later and print it. 
Regarding claim 2, Konno discloses printing with a printer (46 of figure 5): the image as background (12b of figure 5); and the sub image over the background including the at least one object located with the position information to provide a distinctive raised texture of the sub image with respect to a remainder of the image (10b of figure 5).
Regarding claim 3, Konno discloses recognizing the at least one object by the artificial intelligence engine (col. 17 lines 31-41); and selecting a texture for the textured printing of the sub image responsive to recognition of the at least one object (col. 17 lines 31-41).
Regarding claim 4, the printer is a multi-function printer (see figure 5); and the image is obtained by scanning by the printer (42 of figure 5, see col. 14 lines 47-58)

    PNG
    media_image7.png
    277
    523
    media_image7.png
    Greyscale


.  
Regarding claim 5, the printer is configured with the artificial intelligence engine (see figure 5).  
Regarding claim 6, Konno nor Robinson do not explicitly disclose communicating the image to a cloud-based backend application including the artificial intelligence engine; and sending the image information and the position information from the cloud- based backend application to a controller associated with the printer for the textured printing. However it is well known to use cloud based storage in order to free up available memory as well as protecting the data in the cloud to which the Examiner declares official notice. Before the effective filing date it would have been obvious to one of ordinary skill in the art to use the common procedure of cloud based storage to free up memory for quicker processing and protect the data in the cloud. 
Regarding claim 7, Konno discloses wherein the processing of the image and the sub image includes processing by an image processor to convert into the image 
Regarding claim 8, Konno discloses wherein the image processor is of a controller having the memory (col. 16 lines 36-40, see figure 7).  
Regarding claim 9, Konno does not explicitly disclose a raster image for the object, however it is well known to use raster images as taught by Robinson (see figure 3, step 306 and col. 8 lines 25-39).

    PNG
    media_image8.png
    284
    426
    media_image8.png
    Greyscale

 The motivation would be to modify the image description into a bitmap for output at the output device. 
Regarding claim 10, Robinson discloses a raster image processor (col. 8 lines 25-39).
Regarding claim 11, Konno nor Robinson do not explicitly disclose that the object is a vector object, however it is well known in object detection to use vectors to define 
Claims 12-20 are similarly analyzed to claims 1-11. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN B STREGE/Primary Examiner, Art Unit 2669